In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1221V
                                    Filed: October 13, 2016
                                        UNPUBLISHED

****************************
LOLITA NEWLAND,                        *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
v.                                     *      Influenza (“Flu”) Vaccine; Shoulder
                                       *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *      (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On December 22, 2014, Lolita Newland (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”), a significant aggravation of her
depression, “and/or other injuries that were ‘caused-in-fact’ by” an influenza (“flu”)
vaccine she received on October 3, 2013. Petition at 1; Stipulation, filed October 11,
2016, at ¶ 4. Petitioner further alleges that she suffered her injuries for more than six
months. Petition at 4. “Respondent denies that the flu vaccine caused petitioner to
suffer from SIRVA or any other injury. ” Stipulation at ¶ 6.

       Nevertheless, on October 11, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum of $331,746.62, which amount represents compensation for
           first year of life care expenses ($22,989.80), lost earnings ($115,000.00),
           pain and suffering ($185,000.00), and past unreimbursable expenses
           ($8,756.82), in the form of a check payable to petitioner; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the joint stipulation, paid to the life insurance company
           from which the annuity will be purchased.

     Stipulation at ¶ 8. These amounts represents compensation for all items of
damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2